Citation Nr: 0946761	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  03-33 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 10 
percent for bilateral hearing loss, on appeal from an initial 
grant of service connection.

2.  Entitlement to an extraschedular evaluation for bilateral 
hearing loss, on appeal from an initial grant of service 
connection.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from August 1985 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that granted service 
connection and awarded a 10 percent disability rating.  After 
receiving notification of the award, the appellant submitted 
a notice of disagreement claiming that his hearing disability 
should be rated in excess of 10 percent.  Subsequently, the 
appellant proffered testimony before the Board at a hearing 
that was held in Washington, DC.  A transcript of that 
hearing was prepared and included in the claims folder for 
review.  Following that hearing, the Board remanded the claim 
in September 2006 for the purpose of obtaining additional 
evidence.  

In October 2007, the appellant was notified that the Veterans 
Law Judge (VLJ) before whom he had testified in January 2005 
was no longer employed by the Board.  He was offered an 
additional opportunity to testify before the Board.  In a 
statement received later that month, the appellant requested 
an additional hearing to be held in Washington, DC.  The 
hearing was held before the undersigned Acting VLJ in March 
2008.

In June 2008, the Board again remanded the claim the 
additional development.  This occurred in June 2008.  The 
claim was returned to the Board and after further review, it 
was determined that information that was needed in making a 
determination on the appellant's claim was not obtained.  
Hence, the claim was returned to the Appeals Management 
Center (AMC) in April 2009 for additional action.  The claim 
has since been returned to the Board for appellate review.  

Upon reviewing the development that has occurred since April 
2009, the Board finds there has been substantial compliance 
with its most recent remand instructions.  The Board notes 
that the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The RO/AMC was tasked by 
the Board to schedule the appellant for an audiological 
examination and then make a determination as to whether the 
appellant's service-connected bilateral hearing loss affected 
his daily activities.  The record indicates that the 
appellant did undergo such an examination in July 2009 and 
the examiner did provide responses to the inquiries posed 
thereto.  The results were included in the claims folder, and 
the claim was returned to the AMC.  The AMC then issued a 
Supplemental Statement of the Case (SSOC) and has since 
returned the claim to the Board for review.  Based on the 
foregoing, the Board finds that the AMC substantially 
complied with the mandates of the Board's most recent Remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).  
Therefore, in light of the foregoing, the Board will proceed 
to review and decide the claim based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655 (2009).

The issue addressing whether an extraschedular evaluation may 
be assigned is addressed in the REMAND portion of the 
decision below and it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has been measured to have Level III hearing 
in the right ear and Level V hearing in the left ear.  On the 
most recent examination, the appellant has been found to have 
Level I hearing in the right ear and Level V hearing in the 
left ear.

2.  The evidence suggests that the appellant's bilateral 
hearing loss disability, and the symptoms and manifestations 
produced by said condition, is not adequately contemplated by 
the rating schedule.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss, on appeal from an initial grant 
of service connection, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 6100 (2009).

2.  The criteria for referral of an extraschedular evaluation 
to the Undersecretary for Benefits or the Director of 
Compensation and Pension Service have been met.  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Court further held, in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), that to satisfy the first Quartuccio element 
for increased ratings claims, that section 5103(a) compliant 
notice must meet a four part test.  However, the US Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Vazquez-Flores in part, striking the claimant tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F. 3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in September 2002 before the issuance of the initial AOJ 
decision.  The letter informed the appellant of what evidence 
was required to substantiate the claim for service connection 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

Since the RO's original letter preceded its initial award of 
service connection, it did not provide notice of the evidence 
needed to substantiate the claim for an increased (initial) 
rating.  However, VA is not required to provide separate 
notice under 38 U.S.C.A. § 5103(a) with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (cited at 69 Fed. Reg. 25,180 (2004)); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Nevertheless, VA subsequently provided notice as to the 
higher rating issue in the Statement of the Case (SOC) and 
the subsequent Supplemental Statements of the Case (SSOCs) 
that have been issued since the original rating action.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail on his claim.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for a 
total disability rating.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records, including requesting any treatment records from the 
facilities the appellant had been treated, and those other 
records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  In this respect, the record reflects 
that a VA examiner did review the appellant's claims folder 
and proffered an opinion concerning the severity of the 
appellant's bilateral hearing loss.  A copy of that opinion 
has been included in the claims folder for review.  The 
opinion involved a review of the claims folder, the 
appellant's available medical treatment records, and the 
results of audiological testing accomplished at the VA 
Medical Center (VAMC).  The opinion that was provided was 
supported by sufficient rationale.  Therefore, the Board 
finds that the examiner's opinion is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Although the appellant has not asserted that the most recent 
VA examination inadequately reflected the appellant's hearing 
loss, the Board would add the following.  In Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held 
that audiometric testing in sound controlled rooms are 
adequate testing grounds for rating purposes.  As such, the 
Board finds that the various VA examination results contained 
in the claims folder are adequate for rating purposes.  Most 
recently, the examiner noted that the appellant experienced 
hearing difficulty in both ears.  The appellant has offered 
no expert medical evidence demonstrating that an audiometry 
test conducted in a sound-controlled room produces 
inaccurate, misleading, or clinically unacceptable test 
results; nor has he offered any expert medical evidence 
demonstrating that an alternative testing method exists and 
that such method is in use by the general medical community.  
Thus, no additional action in this regard is warranted.  See 
Martinak, supra. (noting that even if an audiologist's 
description of the functional effects of the appellant's 
hearing disability was somehow defective, the appellant bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.)

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of this opportunity and 
presented testimony on two separate occasions - the most 
recent occurring in March 2008.  During that hearing, the 
appellant set forth his reasoning why he believed his current 
hearing loss condition was more disabling than currently 
rated.  Both he and his spouse explained how his daily 
activities were impacted by his hearing loss and what the 
appellant was doing to compensate for the hearing loss.  
Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issues now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter that was sent to him by the 
AMC in October 2006.  Because this notice has been provided, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2009) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2009).  With respect to the issues before the 
Board, the appeal does stem from the appellant's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Court has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service- connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

As reported, the appellant has claimed that his bilateral 
hearing loss disability should be assigned an evaluation in 
excess of 10 percent.  For references purposes, on the 
authorized audiological evaluation, performed in December 
2002, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
50
50
LEFT
30
40
65
50
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 72 percent in the left ear.  The 
average pure tone thresholds, in decibels, for the right ear 
was 34 and for the left ear was 58.

A second VA audiological examination was accomplished in 
April 2007.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
50
60
LEFT
25
35
60
55
80

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 80 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 37.5 and for the left ear was 57.5.  

As a result of the Board's remand of June 2008, a third 
audiological examination was performed in August 2008.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
50
55
LEFT
25
35
60
60
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 72 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 36.25 and for the left ear was 58.75.  

A final VA audiological examination was done in July 2009.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
55
55
LEFT
30
40
70
55
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 68 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 36.25 and for the left ear was 61.25.  

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (2009); 38 C.F.R. § 4.85(b) and (e) (2009).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2009).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating 
Schedule, the appellant's hearing loss results are as 
follows:

Date
Right Ear Roman 
Numeral Designation
Left Ear Roman 
Numeral Designation
December 2002
III
V
April 2007
III
IV
June 2008
II
V
July 2009
I
V

When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
results are as follows:

        December 2008		10 percent
        April 2007			10 percent
        June 2008			10 percent
        July 2009			0 percent

38 C.F.R. § 4.85, Table VII (2009).

The regulations also provide for evaluating service members 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38 C.F.R. § 4.85 (2009) 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these service 
members experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  
The first provision, that of 38 C.F.R. § 4.86(a) (2009), 
indicates that if pure tone thresholds in any four of the 
five frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  See 64 Fed. Reg. 25209 (May 11, 1999).  This 
provision corrects for the fact that with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  Id.  Because the 
appellant does not have four frequencies measured at 55 
decibels or greater, this provision does not apply.

The second provision, that of 38 C.F.R. § 4.86(b) (2009), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  This provision does not apply because the appellant has 
not been measured to have hearing loss of 70 decibels or more 
at 2000 Hertz.  The amended regulations changed the title of 
Table VIa from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

The Board is certainly cognizant of the appellant's argument 
to the effect that his hearing loss should be assigned an 
evaluation in excess of 10 percent.  However, the Board is 
bound in its decisions by applicable provisions of law and 
regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
19.5 (2009).  In addition, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Rating Schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In this case, the mandated mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
the reported audiometric evaluation does not warrant an 
evaluation more than previously assigned by the RO.  
Accordingly, the Board concludes that a compensable 
evaluation is not supported by the record and increased 
evaluations are not warranted at any time during the pendency 
of the appeal.  See Fenderson, supra.

In determining whether a higher schedular rating is warranted 
for a disease or disability, VA must determine whether the 
evidence supports the appellant's claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the Board sympathizes with the 
appellant's difficulties due to his hearing loss, the Board 
is constrained to abide by VA regulations.  In light of the 
above, the Board finds that the evidence is against his 
claim.

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

The record reflects that the appellant and his spouse 
provided testimony before the undersigned Acting Veterans Law 
Judge (AVLJ).  During that hearing, the appellant stated that 
he worked out of his home and that he needed to use a cell 
phone and/or land-line phone in order to complete his 
business transactions.  He reported that he had difficulty in 
understanding what people were saying on the phone and that 
he had lost sales because potential customers grew frustrated 
in repeating what they were saying to the appellant.  This 
assertion was confirmed by the appellant's spouse who works 
with him in this venture.  The appellant and his spouse told 
the AVLJ that the appellant had tried many business endeavors 
but that the appellant was limited in what he could do 
because he could not discriminate speech patterns or even 
hear what people were saying.  The appellant's spouse added 
that appellant used his hearing aids but even with the 
hearing aids, the appellant experienced difficulty in either 
hearing people in person, or understanding what they were 
saying over a cell phone or land-line phone.  

As a result of his testimony before the Board, the Board 
remanded the claim so that additional medical information 
could be obtained with respect to the appellant's assertions.  
The examiner in August 2008 wrote in her report that, in most 
situations, an individual with the appellant's hearing loss 
would be able to function and that the hearing loss would not 
necessarily be a barrier to employment.  However, she 
equivocated and then opined that in some jobs, the appellant 
might be hampered in his ability to perform his duties.  

A second examiner provided additional information after 
examining the appellant in July 2009.  The examiner stated 
that it was "without question that this appellant has a 
significant hearing loss (especially in the left ear) which 
would adversely affect his ability to communicate with other 
people, whether it be over the telephone or in person."  She 
hypothesized that if the appellant was provided with a 
different type of hearing aid and if additional amplification 
devices were attached to his telephones, he might be able to 
communicate with others.  However, because he had not been 
provided with a different type of hearing aid or 
amplification devices, she was unsure if the appellant would 
benefit from any such expenditure.  In other words, the 
examiner thought that different aids and devices might help 
the appellant in his job but they also might not.  

With respect to the first prong of Thun, the evidence in this 
case does show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the appellant's 
hearing loss with the established criteria found in the 
rating schedule for hearing loss intimates that the rating 
criteria does not reasonably describe the appellant's 
disability level and symptomatology.  

Additionally, per the statements provided by the appellant in 
his hearing before the Board, along with the corroborative 
testimony of his wife, the record suggests that there has 
been marked interference with employment solely due to the 
appellant's bilateral hearing loss.  The record indicates 
that the appellant's ability to work in different occupations 
have been severely impacted by his hearing disorder.  Two VA 
examiners have provided equivocal statements suggesting that 
the appellant faces severe occupational challenges because of 
his service-connected hearing loss.  

Thus, since the above factors (step one and two) are found to 
exist, the Board will return this issue to the RO/AMC so that 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service may make a determination 
whether the appellant's disability picture requires the 
assignment of an extraschedular rating.  See Thun v. Peake, 
22 Vet App 111, 116 (2008).


ORDER

Entitlement to a schedular evaluation in excess of 10 percent 
for bilateral hearing loss, on appeal from an initial grant 
of service connection, is denied.

The criteria for the referral of the claim pursuant to 38 
C.F.R. § 3.321(b)(1) for the assignment of an extraschedular 
evaluation has been met, and to this extent, the appeal is 
granted.  

REMAND

As the Board has found that the above evidence is sufficient 
to require referral of the case to VA's Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b), the claim is returned to 
the RO/AMC for further action.

Accordingly, the case is REMANDED for the following action: 

1.  The RO should review the Veteran's 
claim.  The RO should take any 
necessary development, which must 
specifically include forwarding the 
case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration 
of the assignment of an extra-schedular 
rating for his bilateral hearing loss.  

2.  Then, the RO should reconsider the 
claim.  If the benefits sought on appeal 
are not granted in full, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
should be provided an opportunity to 
respond.

The appellant has the right to submit additional evidence 
and/or argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


